         Case 1:20-cv-00506-LAP Document 15 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INNOCENT ULAHANNAN,

                      Plaintiff,
                                               20 Civ. 00506 (LAP)
               -against-
                                                        ORDER
ROOSEVELT ISLAND OPERATING
COPORATION et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    The dial-in information for the February 11, 2021, 10:30

a.m. Initial Pretrial teleconference has been modified.             The

dial-in for the conference is (877) 402-9753, access code:

6545179.

SO ORDERED.

Dated:       New York, New York
             February 5, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
